UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted July 18, 2005
                              Decided August 10, 2005

                                        Before

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge


No. 04-3641

RICHARD R. ROTHMAN,                              Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Northern
                                                 District of Illinois, Eastern Division
      v.
                                                 No. 02 C 3533
CITY OF CHICAGO, et al.,
     Defendants-Appellees.                       Samuel Der-Yeghiayan,
                                                 Judge.


                                       ORDER

        Richard Rothman, who has been disbarred by the Supreme Court of Illinois,
filed a blunderbuss action against state disciplinary officials and judges, the City of
Chicago, real estate partnerships, and others. His claims are so weakly connected
that the district court could have rejected the complaint and directed Rothman to
separate his contentions into logically distinct suits. Instead, however, the court
entered a series of opinions whittling down the complaint and eventually dismissing
all of its claims. Rothman's appellate brief has abandoned most of his contentions.
The group of defendants to which Rothman devotes most of his current attention
has moved for summary affirmance. After reviewing the briefs, we conclude that
summary disposition is appropriate for the appeal as a whole.

       Rothman's lead argument is that the district judge should not have acted on
defendants' renewed motions to dismiss the complaint, because the Federal Rules of
Civil Procedure do not authorize successive motions. But neither do the Rules forbid
them, and Fed. R. Civ. P. 83(b) permits district judges to employ procedures that do
No. 04-3641                                                                       Page 2


not contravene controlling law. Moreover, the argument is pointless: If, as the
district court held, the complaint is substantively unavailing, what could be the
point of a remand?

      Although Rothman believes that his complaint is open-ended enough to
request prospective equitable relief--the only kind that the Americans with
Disabilities Act authorizes against Betancourt Realty Network and associated
defendants under the circumstances narrated in the complaint (which we need not
recount in this unpublished order)--that is beside the point, because the complaint
conclusively shows that Rothman is not entitled to prospective relief. He does not
want Betancourt to close the transaction to sell him a particular condominium unit
(which it could not do, having sold the unit to someone else). He wants financial
compensation, which the statute does not provide. (He does seek a declaratory
judgment, but under the circumstances it would be nothing but an advisory opinion
because it could not affect his future relations with this set of defendants.)

       The request for relief against a state judge is barred by judicial immunity to
the extent that Rothman wants damages and the doctrine of sovereign immunity
(plus the Rooker-Feldman doctrine) to the extent that Rothman wants the federal
court to direct the state judiciary or its attorney disciplinary agency and its officials
to make specific rulings in ongoing litigation. At all events, the district court did not
abuse its discretion in abstaining with respect to these matters.

        Rothman's contention that the City of Chicago's condominium-conversion
ordinance conflicts with federal law to the extent that it gives blind and deaf
persons more time than persons with other disabilities to exercise a right of first
refusal does not present a case or controversy within the scope of Article III.
Rothman does not contend that he has (or is likely in the future to have) any right of
first refusal to exercise, let alone that the difference between 180 days (allowed to
blind or deaf persons) and 120 days (allowed to others) would matter. Instead he
asserts a vision of standing in which anyone who disapproves of a statute may
litigate about it. That is not the law. See, e.g., Lujan v. Defenders of Wildlife, 504
U.S. 555 (1992); Valley Forge Christian College v. Americans United For Separation
of Church and State, Inc., 454 U.S. 464 (1982).

      Finally, his contention that he has been obliged to counsel his clients to
ignore federal law in favor of the local ordinance is puzzling--not only because he
has been disbarred (so he has no ongoing interest in this issue) but also because he
was free before his disbarment to counsel his clients to file suit to vindicate their
own legal rights. Lawyers are agents, and they cannot sue in the own names to
invoke the rights of the real parties in interest. See Kowalski v. Tesmer, 125 S. Ct.
564 (2004).


                                                                           AFFIRMED.